Fourth Court of Appeals
                                San Antonio, Texas
                                    December 22, 2016

                                   No. 04-16-00667-CV

                                      Thomas KING,
                                        Appellant

                                             v.

                              OAK RIDGE APARTMENTS,
                                      Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2016CV04897
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to January 4, 2017. NO FURTHER EXTENSIONS OF TIME WILL BE
ALLOWED.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court